CAPOTOSTO, J.
This petition is brought to establish a mechanic’s lien under Section 6, Ohap. 301, General Laws 1923. The evidence discloses that the respondent in writing contracted to sell her property and that the deed was to ibe delivered on or before a given date. The contract vendee hired the petitioner to give the house a coat of paint so as to make it more attractive for resale or the raising of a mortgage. The petitioner was told by the vendee that he had -bought the house. When he brought his equipment upon the premises, he was informed by the respondent that she did not want any work done on the building; that she had sold the house to the contract ven-dee; that he had better get his money for any work he intended to do from that person in advance, and that she would not be responsible for any charge for work done upon the premises. In spite of all this information, the petitioner proceeded to paint the house. The contract vendee having defaulted in carrying out his agreement to purchase the house without paying the petitioner for what he had done, the petitioner seeks compensation for his services against the respondent by way of lien proceedings.
The petitioner does not come within the scope of the lien statute. The respondent had entered into no contract with any one for the doing of any work upon her buildings. -She had bound ¡herself to sell the premises and no more. This fact was not only known to the petitioner but he was specifically notified of the actual conditions and warned to assure himself of payment -before proceeding with any work. He saw fit to take his chances and lost. Iiis remedy is against the person who actually hired him and not against the realty upon which he did the work.
Petition denied and dismissed.